Citation Nr: 1215502	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  06-34 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel





INTRODUCTION

The Veteran had active military service from April 1964 to April 1967.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision, by the Detroit, Michigan RO.  

In an August 2008 decision, the Board denied the Veteran's claims of service connection for hearing loss and tinnitus.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, the Veteran and VA General Counsel filed a joint motion for remand.  The Court granted the joint motion later in April 2009 and, in August 2009, the Board remanded the case for further development.  


FINDINGS OF FACT

1.  At the time of service entrance in April 1964, an audiological examination revealed right ear hearing loss.  

2.  The preexisting right ear hearing loss did not increase in severity during the Veteran's active duty service.  

3.  Left ear hearing loss was not manifested during the Veteran's active duty service or for many years thereafter; nor is left ear hearing loss otherwise causally related to the Veteran's active duty service.  

4.  Tinnitus is not attributable to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2011).  

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in October 2005 from the RO to the Veteran which was issued prior to the RO decision in July 2006.  Additional letters were issued in January 2007 and August 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his attorney has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  

II.  Background

The Veteran served on active duty from April 1964 to April 1967.  His DD Form 214 reflects that his military occupational specialty was Armor Crewman.  On the occasion of his enlistment examination in April 1964, an audiological examination revealed pure tone thresholds of -5 (10), -5 (5), -10 (0), 30 (40), and 30 (35) decibels in the right ear, and 0 (15), -5 (5), -5 (5), 5 (15), and 20 (25) decibels in the left ear at the 500, 1000, 2000, 3000, and 4000 Hertz levels, respectively.  A separation examination, dated in December 1966, revealed pure tone thresholds of 5 (20), 5 (15), 5 (15), and 10 (15) decibels in the right ear, and 10 (25), 5 (15), 5 (15), and 25 (30) decibels in the left ear at the 500, 1000, 2000, and 4000 Hertz levels, respectively.  (Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures that are not in parentheses.  Since November 1, 1967, standards have been set by the International Standards Organization (ISO) American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)  The service treatment reports do not reflect any complaints, diagnoses or treatment for tinnitus or hearing loss.  

Post-service medical evidence reflects medical records associated with the Veteran's claim for SSA disability benefits.  In particular, a report of September 1992 medical examination from Michigan Medical Consultants reflects a report by the examining physician that the Veteran's hearing was unimpaired.  

The Veteran's claim for service connection for hearing loss and tinnitus (VA Form 21-526) was received in September 2005.  Submitted in support of the Veteran's claim was a statement, dated in November 2005, wherein he reported serving as a tank commander in service, during which time he was exposed to a significant amount of noise.  

On the occasion of a VA audiological evaluation in June 2006, the examiner noted that the Veteran was a tank gunner and driver in service; he also reported that the Veteran was a boxing champion in service.  The examiner additionally noted that the Veteran had worked after service in factories and at a bowling alley.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
60
55
LEFT
35
45
60
65
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The pertinent diagnosis was mild to moderate bilateral sensorineural hearing loss.  The Veteran also complained of periodic bilateral tinnitus.  

The examiner commented that the claims file had been reviewed and that the Veteran's hearing test on service entrance revealed a mild, high frequency hearing loss.  The examiner also noted that at discharge the Veteran's hearing was within normal limits.  The examiner opined that it was not likely that the Veteran's current hearing loss and tinnitus were related to military service.  Furthermore, the examiner opined that boxing could cause ossicular discontinuity which could cause a conductive hearing loss.  However, the audiological testing and tympanometry conducted during the VA examination had not revealed such a loss.  

Following his VA examination in June 2006, the Veteran submitted a medical opinion, dated in September 2006, which appears to have been drafted by R. W. C., D. O. of the Institute for Ear, Nose, & Throat Surgery.  Dr. C noted that, "[The Veteran's] hearing loss is most likely due to his years of military service with the noise exposure and boxing being contributing factors."  

The Veteran was afforded an audiological examination in September 2009.  At that time, the Veteran reported being a boxer and tank gunner during service; he was a loader and driver.  The Veteran denied hunting or other recreational noise exposure.  He also reported having longstanding bilateral tinnitus, which occurred periodically and lasted for a few seconds at a time.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
65
65
60
LEFT
40
55
60
65
65

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 92 percent in the left ear.  The pertinent diagnosis was sensorineural hearing loss in the right ear, mild to severe, and sensorineural hearing loss in the left ear, mild to moderately severe.  The examiner noted that audiometric testing findings at military enlistment indicated normal hearing thresholds in the left ear and mild hearing loss in the right ear.  The examiner also noted that audiometric test findings reported at separation indicated normal hearing thresholds in both ears.  The examiner stated that a diagnosis of noise-induced tinnitus required a diagnosis of noise-induced hearing loss or an association between tinnitus onset and some noise-related.  The examiner concluded that it was less likely as not that the Veteran had hearing loss or tinnitus related to military noise exposure.  

In November 2009, the claims folder was referred to the examiner who had conducted the September 2009 examination for clarification.  The examiner noted that, while the negative values represent a decline in hearing thresholds from military entry versus hearing thresholds at military separation and conversely stated, an increase in "hearing loss," changes of 10 decibel single frequency or less are not considered significant.  The examiner explained that the changes noted between the two tests (at entry and separation) did not meet the military definition standard threshold shifts except at 2000 Hz in the right ear.  The examiner noted the 15-decibel decline in hearing noted at 2000 Hz in the right ear, but also indicated that a single threshold shift at 2000 Hz in one ear was not typically associated with noise induced sensorineural hearing loss; she stated that this shift or decline was not detected in the left ear.  The examiner explained that "monaural" one ear hearing losses do not usually result from noise exposure.  The examiner further explained that, using the ISO conversion values in the joint motion for remand, the hearing thresholds documented in the left ear at separation were considered clinically normal.  The examiner concluded that it was less likely than not that the Veteran's hearing loss and tinnitus were related to military noise exposure.  

III.  Analysis

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1131.  To establish compensation for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362(2009).  

In addition, the law provides that, where an organic disease of the nervous system such as sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from the date of termination of qualifying military service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

After a review of the evidence of record the Board finds that the preponderance of the evidence is against the claim of service connection for hearing loss.  

As noted above, there was loss of hearing acuity in the right ear noted upon entry into service.  Therefore, the question as to the right ear becomes whether the preexisting hearing loss was aggravated during military service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  

With regard to the left ear, no preexisting hearing loss disability was noted at the April 1964 examination, and the question with regard to the left ear is whether the Veteran's left ear hearing loss was manifested during service or within one year of discharge, or whether it is otherwise related to service, including noise exposure during service and otitis media, which was documented in service treatment records.  

At this point the Board notes that all examinations concurrent with the claim have shown that the Veteran does have current bilateral hearing loss as defined by 38 C.F.R. § 3.385.  

The Board notes that there is a conflict in the medical evidence.  The Board recognizes that the statement provided by Dr. C. of the Institute for Ear, Nose and Throat surgery, dated in September 2006, indicates that the Veteran's hearing loss is most likely due to his years of military service with noise exposure and boxing being contributing factors.  While this certainly appears favorable to the claim, Dr. C. appears to have based his opinion on history provided by the Veteran.  He did not address the gap in time between service and first manifestation in the left ear, and he also failed to note the finding of hearing loss in the right ear during the enlistment examination.  There is no indication that Dr. C. reviewed the claims file.  

On the contrary, a VA examiner has reviewed the claims folder and examined the Veteran in September 2009 and opined that it is less likely as not that the Veteran has hearing loss or tinnitus related to military noise exposure.  It is noteworthy that, in reaching this conclusion, the examiner noted that audiometric test findings at military entry indicated mild hearing loss in the right ear.  The examiner also noted that audiometric test findings reported at separation indicated normal hearing thresholds in both ears.  The examiner stated that a diagnosis of noise-induced tinnitus required a diagnosis of noise-induced hearing loss or an association between tinnitus onset and some noise.  Subsequently, in November 2009, the VA examiner explained that the changes noted between the two tests (at entry and separation) do not meet the military definition standard threshold shifts except at 2000 Hz in the right ear.  The examiner also noted that a 15 decibel decline in hearing as noted at 2000 Hz in the right ear is not typically associated with noise induced sensorineural hearing loss; she stated that this shift or decline was not detected in the left ear.  The examiner explained that "monaural" one ear hearing losses do not usually result from noise exposure.  The examiner further explained that, using the ISO conversion values in the joint motion for remand, the hearing thresholds documented in the left ear at separation were considered clinically normal.  The examiner concluded that it was therefore less likely than not that the Veteran's hearing loss and tinnitus are related to military noise exposure.  The VA opinion is consistent with the Veteran's history and the available record, and consequently the Board concludes that it is of greater evidentiary weight.  

In sum, while there is evidence of a current bilateral hearing loss and there was exposure to noise while in service, service connection must be denied because there is no persuasive medical evidence of a nexus between the current hearing loss disability and the in-service exposure to noise.  The implication by the private examiner is outweighed by the well supported VA opinion.  

The Board acknowledges the Veteran's assertions that he was exposed to excessive noise in service, which he claims caused his bilateral hearing loss.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); also see Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Nevertheless, relating noise exposure in service to a current hearing loss disability, especially with a lengthy gap in the medical record, requires opinion evidence from experts with medical training, and is not subject to lay assessment.  The Board finds the opinion of the VA examiner to be more persuasive than the Veteran's lay conjecture as to the cause of current disability.  

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49(1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim, and service connection for hearing loss is denied.  

As for the tinnitus claim, the Board accepts that the Veteran was exposed to noise in service and has a current diagnosis tinnitus.  However, the service treatment records are negative for any complaints and findings of tinnitus, and the June 2006 VA examiner has concluded that it is less likely than not that the tinnitus is a result of noise exposure in service.  A similar opinion was offered by another VA examiner in September 2009 and November 2009.  

The Board recognizes that the Veteran states that he has tinnitus which is due to noise exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds the opinion of the VA examiners to be more probative than the Veteran's lay opinion as to cause or onset, and the examiners' opinions are consistent with the record.  The examiners reviewed the claims file and noted that there was no reference to tinnitus in the service treatment records.  Additionally, the Board notes that the first reference to tinnitus in any medical records is in 2006.  

To the extent that the Veteran has implied that he has had tinnitus since service, the Board finds such to be incredible.  As noted above, he did not report any tinnitus in service or at the time of his discharge from service.  The Court has established that symptoms, not treatment, are the essence of continuity of symptomatology.  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488(1997).  The Board finds that the evidence presented by the Veteran, which attempts to establish continuity since discharge, is inconsistent and contradicted by the medical evidence of record.  The Veteran's inconsistencies show that the lay evidence is not a credible history, especially given in the context of a claim for monetary benefits.  Savage v. Gober, 10 Vet. App. 488, 495-98(1997); McCormick v. Gober, 14 Vet. App. 39(2000). 

In summary, there is no competent evidence attributing tinnitus to service.  The Veteran's remote assertions as to the onset of tinnitus are not credible.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service connection is denied.  


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


